DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 14, 18 have been amended changing the scope and contents of the claim. 
Claim 8 has been amended for clarification and the amendment does not change the scope or contents of the claim.
Claims 25-26 have been newly added.

Response to Arguments
Applicant's arguments filed January 26, 2022 have been fully considered but they are not persuasive. 
	Regarding claims 1, 11 and 15 applicant argues, “the cited references taken alone or in any hypothetical combination do not suggest independent claims 1, 11 and 15 and specifically the recitation of wherein the plurality of image quality metrics is determined while the subject is still positioned at the medical imaging system (Remarks, 11).”	Examiner respectfully disagrees. As noted prior, Fonte discloses, “In accordance with another embodiment, method 100 may include using the generated metrics to provide feedback to obtain better image quality to achieve desired accuracy (step 116). For example, method 100 may include using the results of the image quality assessment to assess or score a single, various, or combination of features of image quality in a timeframe that allows feedback to be provided to the personnel providing the imaging data such that they could correct, redo, or update the imaging data to meet some predefined criteria to enhance or achieve desired performance, accuracy, precision, or other requirements (column 12 line 62 – column 13 line 5).” Fonte notes that the determination of a retake of the imaging should be performed in a timeframe which allows for the feedback to be provided for the personnel to reimage the patient. Thus, the patient would ideally still be located within the imaging system (as the timeframe limitation implies that we can achieve the desired performance and accuracy). Further, Fonte does not suggest that the patient is no longer located within the imaging system or removing the patient from the imaging system. Additionally, we can confirm a patient is included in the imaging, due to the fact that it is well known that in order to, “gain anatomic and physiologic data about a patient's body, organs tissues, or a portion thereof for clinical diagnosis and treatment planning (Column 1, line 21-24).” Thus, being that this is specific to a patient, the  patient must necessarily be in the imaging device in the first place.
Applicant argues, “the Sudarsan reference does not qualify as an analogous art (Remarks, 12).”
Examiner respectfully disagrees. In response to applicant's argument that Sudarsan is nonanalogous art, it has been held that a prior art reference must either be In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Sudarsan and the current application fall under G06T: IMAGE DATA PROCESSING OR GENERATION, IN GENERAL. Additionally, the instant application is a method of training a machine learning model by determining which medical image should be rejected or accepted based upon quality metrics. The feedback of which image is accepted or rejected is used to further train the machine learning model. That said, Sudarsan is directed toward a method which determines an image quality score, and further provides feedback based on quality of the image retrieved. Thus, both pieces of art are related to analyzing quality metrics about images, and providing feedback to a separate entity within the system.
Applicant argues, “that CN’902 does not give any specific definition of the full reference image quality assessment data set (Remarks, 13).”
Examiner respectfully disagrees. CN ‘902 discloses the “image quality assessment data set into a training set and a validation set (Page 3).” Thus, from this one can understand that this must be an image data set, in which some are used for training a model, and others for validation of the model once it has been trained. Further, the data in question is being tested for its quality (page 3, “using the trained mask gating convolutional neural network to test image for image quality evaluation”). Finally, since images that have questionable quality are included in the 
Regarding claims 8, 14 and 18, Applicant argues, “There is no suggestion in the referred paragraph or even entire specification of Edwards to determining whether the acquired medical image includes complete anatomical feature (Remarks, 13).”
Examiner agrees that Edwards fails to explicitly disclose the complete anatomical feature is included. However, claims 8, 14, and 18 were rejected under 35. U.S.C. 103 as being unpatentable over Sudarsan, further in view of Fonte, further in view of CN ‘902, and further in view of Edwards. Thus, within the combination applied prior, Fonte does disclose whether the acquired medical image includes complete anatomical feature (column 15, line 17, “coronary arteries and myocardium must be completely included in the dataset”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-6, 11, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0350106 to Kasilya Sudarsan et al. (hereinafter Sudarsan), further in view of U.S. Patent No. 8,824,752 to Fonte et al. (hereinafter Fonte), and further in view of machine translation of CN 108596902 (hereinafter CN ‘902) for the same reasons as set forth in the last Office Action. 

Claim 7-10, 12-14, 21-22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sudarsan, further in view of Fonte, further in view of CN ‘902 and further in view of WO 2006/116700 to Edwards et al. (hereinafter Edwards).
Regarding dependent claim 7, the rejection of claim 3 is incorporated herein.  The combination of Sudarsan, Fonte, and CN ‘902 fails to explicitly disclose wherein the medical image is an x-ray image acquired by an x-ray imaging system, and wherein the scan parameters comprise one or more of a position or angle of an x-ray source and/or detector relative to the subject, an x-ray source voltage, and x-ray source current.
Edwards discloses wherein the medical image is an x-ray image (Paragraph 0046, “images, such as x-rays”) acquired by an x-ray imaging system (Paragraph 000125, “components within the x-ray system”), and wherein the scan parameters comprise one or more of a position or angle of an x-ray source and/or detector relative to the subject, an x-ray source voltage, and x-ray source current (abstract, “receiving information on technical variables from monitoring of the patient, and on radiographic equipment”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Edwards in order to calculate an image quality score, allowing for trending analysis, and providing recommendations for education as well as feedback to clinicians (abstract).
Regarding dependent claim 8, the rejection of claim 1 is incorporated herein.   Sudarsan in the combination further discloses wherein determining the plurality of image quality metrics of the medical image comprises: determining a third image quality metric based on output from an exposure model trained to determine if the medical image is over or under exposed (Paragraph 0032, “when the static algorithm calculates the score based on ideal weights such as exposure and noise”), but fails to explicitly disclose as further recited.
However, Fonte in the combination further discloses determining a first image quality metric based on output from an anatomy model trained to determine if one or more target anatomical features are completely included the medical image (column 15, line 7-17, “In an exemplary embodiment, limits may be defined for the following criteria, and unacceptable scores may result in rejections of data for coronary blood flow modeling and simulations”…“coronary arteries and myocardium must be completely included in the dataset”).
Edwards in the combination further discloses determining a second image quality metric based on output from a collimation model trained to determine if the medical (Paragraph 000138, “With respect to the next technical variable of collimation, QA scoring is related to that of positioning.”);
determining a fourth image quality metric based on output from an obstruction model trained to determine if any obstructions are present in the medical image (Paragraph 000159, “the area of partially obscured chest wall corresponds directly to the anatomic region of clinical concern, the QA score becomes a "1" (non-diagnostic) due to the inability to accurately detect the presence or absence of rib fracture.”);
determining a fifth image quality metric based on output from a tilt model trained to determine if the medical image is rotated or tilted with respect to a target orientation (Paragraph 000103, “can simultaneously compute the motion index and spatial orientation of the desired anatomic region”);
and/or determining a sixth image quality metric based on output from a source-image distance (SID) model trained to determine if the SID of the medical image is within a target range (Abstract, “receiving information on technical variables from monitoring of the patient, and on radiographic equipment in the performance of an imaging study;” SID would be an obvious variant of a technical variable).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Edwards in order to accommodate various quality metrics based on trained models as claimed.
(Paragraph 0129, “Determining 706 the image quality score may also include calculating one or more image quality parameter scores based on the image property measures and one or more threshold values (e.g., a target range and/or tolerance range(s)).”).
Regarding dependent claim 10, the rejection of claim 9 is incorporated herein.  Sudarsan in the combination further discloses further comprising determining whether any of the first, second, third, fourth, fifth, and/or sixth image quality metrics indicates that the medical image is of insufficient diagnostic quality based on whether any of the first, second, third, fourth, fifth, and/or sixth image quality metrics meets a predetermined condition relative to a respective quality threshold (Paragraph 0129, “Determining 706 the image quality score may also include calculating one or more image quality parameter scores based on the image property measures and one or more threshold values (e.g., a target range and/or tolerance range(s)). For example, an image quality parameter score may vary based on whether the image property measure is lower than a lowest threshold (e.g., out of the target range and/or tolerance range(s)), between thresholds ( e.g., in a tolerance range or in a target range), or greater than a highest threshold ( e.g., out of the target range and/or tolerance range(s)).”).
Regarding dependent claim 12, the rejection of claim 11 is incorporated herein.  The combination of Sudarsan, Fonte, and CN ‘902 fails to teach as further recited in claim 12.  Edwards teaches wherein the memory stores a repeat reject analysis rate (Paragraph 000155, “a reject-retake analysis is also calculated to determine the frequency of image rejections and required retakes” paragraph 000213, “with respect to imaging display device 102, computer memory 109 and program 110 etc.”), and the processor, when executing the instructions, is configured to update the repeat reject analysis rate upon receiving a notification that the medical image was rejected (Paragraph 000155, “The reject/retake analysis is automatically calculated by the computer program”… “Any exam which has exceeded the pre-defined QA threshold calling for the image to be repeated would be tallied as a "reject/retake"”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Edwards in order to track reject/retake rate for quality control.
Regarding dependent claim 13, Edwards in the combination further discloses wherein the repeat reject analysis rate comprises a proportion of all acquired medical images, from each medical imaging device communicatively coupled to the image processing system, that were rejected (Paragraph 000155, “a reject-retake analysis is also calculated to determine the frequency of image rejections and required retakes” … “The corresponding data associated with this rejected image (e.g., technologist, day/time of exam, equipment used, exposure parameters, location, patient profile, clinical indication, etc.), would be recorded by the computer program;” it is obvious to one of ordinary skill in the art that the reject-analysis rate could be analyzed across multiple imaging devices).
Regarding dependent claim 14, the rejection of claim 11 is incorporated herein.  The scope and contents of claim 14 are substantially similar to those of claim 8, thus, the references and analysis of claim 8 apply directly. 
Regarding dependent claim 21, the rejection of claim 1 is incorporated herein. Additionally, Edwards in the combination further discloses wherein the image quality model is further configured to determine the intent of the medical image (paragraph 00167, “Based on this additional history of "interstitial lung disease", the computer program 110 automatically applies a specialized image processing algorithm (edge enhancement) to highlight the interstitial lung disease, and displays both the "standard default" and "processed" images next to one another for review by the user”).
Regarding dependent claim 22, the rejection of claim 1 is incorporated herein. Additionally, Edwards in the combination discloses wherein the image quality model is fine tuned to radiologist preferences of a radiologist taking the medical image (Paragraph 00167, “Based on the specific radiologist's profile (see step S702), the images are automatically processed by the computer program 110, and displayed for the radiologist for review (see step S703)”), and specific subject populations of which the subject is part of (paragraph 00167, “Based on this additional history of "interstitial lung disease", the computer program 110 automatically applies a specialized image processing algorithm (edge enhancement) to highlight the interstitial lung disease, and displays both the "standard default" and "processed" images next to one another for review by the user”).
Edwards fails to explicitly disclose the model being fine-tuned to the facility preferences where the medical image is being taken, however the radiologists inherently work at a location, and the prograb can performing trending analysis for all radiologists to follow (implied at a location, or where those radiologists work) (paragraph 000243, “The program 110 can utilize the information in the database with respect to each radiologist, and perform a trending analysis to produce a "best practice" template for all radiologists to follow (step S709).”).
Regarding dependent claim 26, the rejection of claim 8 is incorporated herein. Additionally, Sudarsan in the combination further discloses wherein determining the plurality of image quality metrics of the medical image comprises averaging at least two of the first image quality metric, the second image quality metric, the third image quality metric, the fourth image quality metric, the fifth image quality metric and the sixth image quality metric (paragraph 0030, “quality of the image may be calculated with a final score received from an algorithm (e.g., a final score may be a weighted average of the scores determined from analysis of various image properties”).

Claims 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/116700 to Edwards et al. (hereinafter Edwards) further in view of CN ‘902 further in view of Fonte for the same reasons as set forth in the last Office Action. 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards further in view of CN ‘902 and Fonte as applied to claim 15 above, and further in view of Sudarsan for the same reasons as set forth in the last Office Action.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Fonte, and further in view of CN ‘902.
Regarding independent claim 25, Fonte discloses a method (abstract, “Systems and methods are disclosed for assessing the quality of medical images of at least a portion of a patient's anatomy, using a computer system.”), comprising:
Obtaining an X-ray image of a subject by an X-ray imaging system (Column 11, lines 25-30, “includes receiving patient image data (step 102). Specifically, in accordance with one embodiment, step 102 may include implementing at least one computer system for determining image quality for simulation and modeling by receiving patient-specific data regarding the patient's body, organs, tissue, or portion thereof;” X-ray is a form of receiving patient image data which includes patient’s body, organs, and tissue information);
determining if one or more target anatomical features are completely included the x-ray image based on output from a trained anatomy model (Column 15, line 17, “coronary arteries and myocardium must be completely included in the dataset”), wherein the determination happens while the subject is still positioned at the X-ray imaging system (column 13, line 1, “timeframe that allows feedback to be provided to the personnel providing the imaging data such that they could correct, redo, or update the imaging data”);
determining whether the X-ray image should be rejected based on output from the trained anatomy model (Column 15, line 8, “In an exemplary embodiment, limits may be defined for the following criteria, and unacceptable scores may result in rejections of data for coronary blood flow modeling and simulations”);
upon determining the X-ray image should be rejected, adjusting one or more scan parameters and acquiring a new image of the subject (Figure 3, element 116 “use metrics to provide feedback to obtain better image quality to achieve desired accuracy;” column 13, line 1, “allows feedback to be provided to the personnel providing the imaging data such that they could correct, redo, or update the imaging data to meet some predefined criteria to enhance or achieve desired performance, accuracy, precision, or other requirements;” it would be obvious to one that redoing, or correcting the imaging data would involve changing scan parameters, and taking a new image, to obtain a higher quality image).
Fonte fails to explicitly disclose as further recited, however, CN ‘902 discloses wherein the trained anatomy model includes a machine learning model comprising a plurality of weights and biases (page 4, “convolution of the weights in the neural network”); and
wherein the rejected medical image is used to further train the trained anatomy model (abstract, “based on a full reference image quality assessment data set constructing unsupervised training data set using unsupervised training data set for training;” being that this is a full reference data set, there would be images of both acceptable and rejectable quality).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of CN ‘902 in order to automatically determine image quality using a neural network (abstract).

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668